 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   LEROY CARR,                                      No. 2:14-cv-2110 JAM CKD P
12                     Plaintiff,
13          v.                                        ORDER
14   FEDERAL BUREAU OF PRISONS, et al.,
15                     Defendants.
16

17          This case is on remand from the Ninth Circuit (ECF No. 86) and proceeds on the second

18   amended complaint (ECF No. 16). In compliance with the court’s December 28, 2018 order

19   (ECF No. 92), the parties have filed their joint status report and proposed scheduling order (ECF

20   No. 95).

21          Plaintiff proposes, and defendant does not oppose, that plaintiff be permitted to file an

22   amended complaint for the purposes of “cleaning up” the surviving claim under the Federal Tort

23   Claims Act (FTCA). (Id. at 2.) This proposal will be adopted and plaintiff will have an

24   opportunity to file an amended complaint for this limited purpose. Any amendment outside this

25   scope will require the filing of a motion to amend, accompanied by a copy of the proposed

26   amended complaint. Because plaintiff is a prisoner and proceeding in forma pauperis, any

27   amended complaint will be subject to screening before defendant is required to respond. 28

28   U.S.C. §§ 1915(e), 1915A. However, because this case will proceed, at a minimum, on the
                                                      1
 1   FTCA claim, the court finds no reason to delay the exchange of initial disclosures. With respect

 2   to all other deadlines, a further scheduling order will issue concurrent with the screening of the

 3   complaint. If, at the time plaintiff files his amended complaint, he is no longer incarcerated and

 4   has paid the filing fee, the complaint will not be screened and a further scheduling order, that

 5   includes a deadline for defendant to respond to the complaint, will issue at that time.

 6             Accordingly, IT IS HEREBY ORDERED that:

 7             1. Plaintiff shall have until April 15, 2019, to file an amended complaint or motion to

 8   amend. An amended complaint must be limited to clarifying plaintiff’s surviving Federal Tort

 9   Claims Act claim. If plaintiff seeks to amend the complaint beyond that scope, he must file a

10   motion to amend that is accompanied by the proposed amended complaint.

11             2. The parties shall exchange initial disclosures by April 1, 2019.

12   Dated: February 27, 2019
                                                        _____________________________________
13
                                                        CAROLYN K. DELANEY
14                                                      UNITED STATES MAGISTRATE JUDGE

15

16   13:carr2110.sched.ord

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
